Citation Nr: 1110621	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lymphatic cancer.

2.  Entitlement to service connection for neuropathy of the left forearm and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992.  His awards and decorations included the Parachute Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO.  

In March 2010, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The issues of entitlement to service connection for lymphatic cancer and entitlement to service connection for neuropathy of the left forearm and wrist are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the evidence discloses that in 2007, the Veteran was found to have lymphatic cancer, diagnosed as follicular endocell disease of the lymphatic type.  VA treatment records, such as those from the Hematology Service, dated in December 2008, and a medical article, printed from the internet in February 2008, show that follicular endocell disease of the lymphatic type is a form of Non-Hodgkin's lymphoma.  

During his March 2010 video conference with the undersigned Veterans Law Judge, the Veteran testified during his service in Bangkok, Thailand in 1973, he was assigned to brief periods of temporary duty in Vietnam.  He stated that such trips were performed in conjunction with his duties in generator repair.  He reports that he would fly into DaNang and take a helicopter from there to other places.  Due to his service in Vietnam, he maintains that he is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  He notes that Non-Hodgkin's lymphoma is one of the diseases which are presumed to be the result of Agent Orange exposure.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2010); 38 C.F.R. § 3.309(e) (2010).   Therefore, he maintains that service connection is warranted on that basis.

The Veteran's service personnel records verify that he was sent to Thailand on temporary duty from January 1973 to January 1974.  At that time, he was assigned to the Signal Company, Support Battalion, 5th Special Forces Group, 1st Special Forces, Fort Bragg, North Carolina.  The evidence currently on file does not verify his temporary duty in the Republic of Vietnam; and efforts to verify that service through the Veteran's service personnel records and the National Personnel Records Center have been unavailing.  However, the Veteran's complete service personnel file has not been associated with the claims folder.  

During his video conference with the undersigned Veterans Law Judge, the Veteran testified that the personnel with whom he went to Vietnam had all died or were, otherwise, unavailable.  He did state that he had attempted to obtain his Vietnam orders from his unit but that it had not responded to his request.  If available, such orders could well be relevant to the Veteran's claim.  

In addition to the foregoing, the Board notes that evidence such as Morning Reports, enlisted evaluation reports, passenger manifests, travel vouchers, and letters sent home during service could help support the Veteran's claim that he had performed duty in the Republic of Vietnam.  However, those records have not been requested for association with the claims folder.

The Veteran also seeks entitlement to service connection for neuropathy of the left forearm and wrist.  On several occasions in service, the Veteran was treated for injuries to those areas.  In July 1979, he fell from a motorbike and sustained a soft tissue issue injury to his left arm.  In July 1982, he sustained a contusion, when his left hand and distal left forearm were stepped on.  In July 1990, he experienced numbness and tingling in the hand and fingers associated with a left shoulder injury.  Following exercise in September 1990, he reported numbness and tingling in his left forearm.  In July 1991, he was treated for numbness in the left arm and shoulder associated with chest wall pain and a muscle sprain.  

The Veteran also seeks entitlement to service connection for neuropathy of the left forearm and wrist, as a result of his service-connected residuals of a left shoulder injury.

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2010).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010).  

In March 2009, the Veteran was examined by VA to determine whether the Veteran's neuropathy of the left forearm and wrist was proximately due to or the result of his service-connected residuals of a left shoulder disability.  However, the examiner was not asked to consider, specifically, whether the neuropathy in the Veteran's left forearm and wrist was due to any of the above-noted incidents in service.  In addition, the examiner was not asked to consider, specifically, whether the Veteran's service-connected left shoulder disability had aggravated the neuropathy in his left forearm and wrist. 

In light of the foregoing, additional development of the record is warranted, prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify, as precisely as possible, the dates, within a two month time frame, during which he was ordered to temporary duty from Thailand to Vietnam; the base where he departed Thailand for DaNang in 1973.  Also request that  identify the base where he departed Vietnam for Thailand in 1973.  In addition, request whether he went by military transportation or nonmilitary transportation.  If he went by non-military transportation, request that he identify the name of the carrier.  In addition, request that he identify locations, other than DaNang, to which he traveled in Vietnam.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.

2.  When the actions in Part 1 have been completed, request that the National Personnel Record Center provide the Veteran's complete service personnel records.  The request must include, but is not limited to, a request of all orders sending him from Thailand to Vietnam, his enlisted evaluation reports, and any travel slips or vouchers associated with his trips from Thailand to Vietnam.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

3.  When the actions in Part 1 have been completed, request that the Department of the Air Force provide copies of the passenger manifests for the flights to and from Thailand to Vietnam at the ports of entry and embarkation and the dates of travel identified by the Veteran.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

4.  When the actions in Part 1 have been completed, request that the Defense Finance and Accounting Service provide copies of the Veteran's Leave and Earnings Statements for the dates that he reports being in the Republic of Vietnam.  Also, request any other pay records associated with his trips, including travel vouchers.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

5.  When the actions request in Part I have been completed, request that the Veteran's unit, the 5th Special Forces Group, provide copies of all travel orders sending the Veteran from Thailand to Vietnam in 1973.  Also request copies of morning reports for the dates of entry and embarkation associated with the Veteran's trips from Thailand to Vietnam, as well as the unit history for the Signal Company, Support Battalion, 5th Special Forces Group for the year 1973.  The unit history may also be requested from the U. S. Army and Joint Services Records Research Center (JSRRC).

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

6.  Request that the Veteran submit copies of any correspondence in service referring to his time in Vietnam.  Such correspondence could include, but is not limited to, copies of letters he sent home or letters he received.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.

7.  Return the Veteran's claims file to the examiner who performed the March 2009 VA examination.  Request that the VA examiner review the claims folder and offer an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) The examiner must render an opinion, with complete rationale, as whether the current neuropathy of the left forearm and wrist is at least as likely as not related to any of the following incidents in service:  a soft tissue issue injury sustained in his July 12, 1979 fall from a motorbike; a July 1982 incident in which the Veteran sustained a contusion, when his left hand and distal left forearm were stepped on; numbness and tingling in the hand and fingers associated with a left shoulder injury in July 1990; numbness and tingling in the left forearm, following exercise in September 1990; and numbness in the left arm and shoulder associated with chest wall pain and a muscle sprain in July 1991.  

If the VA examiner finds that it is less likely than not that the Veteran's neuropathy of the left forearm and wrist is related to any of foregoing incidents in service, the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran's neuropathy of the left forearm and wrist has been aggravated by his service-connected residuals of a left shoulder injury.  That is, has there been an increase in the severity of the left forearm and wrist neuropathy that is proximately due to or the result of the Veteran's service-connected residuals of a left shoulder injury, and not due to the natural progress of the left forearm and wrist neuropathy?

8  If the examiner, who performed the March 2009 VA examination, is no longer available, schedule the Veteran for a neurologic examination to determine the nature and etiology of his service-connected left forearm and wrist neuropathy.  All indicated tests and studies must be performed, and any indicated consultations must be schedule.

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
If neuropathy of the left forearm and wrist is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must render an opinion, with complete rationale, as whether the current neuropathy of the left forearm and wrist is at least as likely as not related to any of the following incidents in service:  a soft tissue issue injury sustained in his July 12, 1979 fall from a motorbike; a July 1982 incident in which the Veteran sustained a contusion, when his left hand and distal left forearm were stepped on; numbness and tingling in the hand and fingers associated with a left shoulder injury in July 1990; numbness and tingling in the left forearm, following exercise in September 1990; and numbness in the left arm and shoulder associated with chest wall pain and a muscle sprain in July 1991.  

If the examiner finds that it is less likely than not that the Veteran's neuropathy of the left forearm and wrist is related to any of foregoing incidents in service, the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran's neuropathy of the left forearm and wrist has been aggravated by his service-connected residuals of a left shoulder injury.  That is, has there been an increase in the severity of the left forearm and wrist neuropathy that is proximately due to or the result of the Veteran's service-connected residuals of a left shoulder injury, and not due to the natural progress of the left forearm and wrist neuropathy?

Should an additional examination be necessary, the Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause could include denial of the claim. 38 C.F.R. § 3.655 (2010). 

9.  When the actions requested in parts 1, 2, 3, 4, 5, 6, 7, and 8 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for lymphatic cancer and entitlement to service connection for neuropathy of the left forearm and wrist.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



